Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 1 of 8 PageID #: 6724




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


FINJAN LLC, a Delaware Limited Liability
Company,
                  Plaintiff,

      v.                                   C.A. No. 1:18-cv-01519-MN

RAPID7, INC., a Delaware Corporation       Jury Trial Demanded
and RAPID7 LLC, a Delaware Limited
Liability Company,                         REDACTED VERSION
                                           (Filed on October 9, 2020)
                     Defendants.


             LETTER TO THE HONORABLE MARYELLEN NOREIKA
           REGARDING MOTION FOR PARTIAL SUMMARY JUDGMENT

Sealed Version
Dated: October 2, 2020

                                                    Richard L. Renck (No. 3893)
*OF COUNSEL:                                        DUANE MORRIS LLP
L. Norwood Jameson                                  222 Delaware Avenue, Suite 1600
Matthew C. Gaudet                                   Wilmington, DE 19801-1659
David C. Dotson                                     Tel.: (302) 657-4900
John R. Gibson                                      Fax: (302) 657-4901
Robin McGrath                                       RLRenck@duanemorris.com
Jennifer H. Forte
DUANE MORRIS LLP                                    Counsel for Defendants
1075 Peachtree Street NE, Suite 2000                Rapid7, Inc. and Rapid7 LLC
Atlanta, GA 30309
Tel.: (404) 253-6900
wjameson@duanemorris.com
mcgaudet@duanemorris.com
dcdotson@duanemorris.com

Jarrad M. Gunther
Joseph A. Powers
DUANE MORRIS LLP
30 South 17th St.
Philadelphia, PA 19103-4196
Tel.: (215) 979-1837
jmgunther@duanemorris.com
japowers@duanemorris.com
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 2 of 8 PageID #: 6725




Jordana Garellek
DUANE MORRIS LLP
1540 Broadway
New York, NY 10036-4086
Tel.: (212) 471-1829
jgarellek@duanemorris.com

*admitted pro hac vice




                                            2
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 3 of 8 PageID #: 6726



                                        RICHARD L. RENCK
                                  E-MAIL: RLRenck@duanemorris.com
October 2, 2020

VIA ECF                                                       REDACTED VERSION

The Honorable Judge Maryellen Noreika
844 N. King Street, Unit 19, Room 4324
Wilmington, DE 19801-3555

        Re:      Finjan LLC v. Rapid7, Inc. and Rapid7 LLC, Case No. 18-1519-MN (D. Del.)

Dear Judge Noreika:

        Defendants Rapid7, Inc. and Rapid7 LLC (collectively, “Rapid7”) respectfully seek
permission to file a motion for partial summary judgment of non-infringement regarding all but
one accused product, for one asserted patent. Rapid7’s products are in entirely different areas of
cybersecurity than the asserted patents. Accordingly, there are fundamental and irreconcilable
differences between Rapid7’s products and the asserted patents.
        Finjan’s patents are about determining whether a file sent to a user is malware, i.e., a file
that will create or exploit a vulnerability on the user’s network or applications. Thus, the emphasis
is on analyzing the incoming file. Many companies offer such products (and Finjan has already
sued or licensed most of them), but Rapid7 is not one of them. Rapid7 is in a completely different
part of the computer security market. Rapid7’s products predominantly examine the user’s
computer network or applications to identify “vulnerabilities,” which are areas that are potentially
vulnerable to attack by malware/malicious code, as explained by both Finjan’s expert Dr.
Medvidovic and Rapid7’s expert Dr. Almeroth.




As explained below, Finjan attempts to fit a square peg in a round hole asserting its patents (related
to inspecting incoming files for malware) against Rapid7’s products (which predominantly inspect
a customer’s network or own web application to determine if they are vulnerable to attack).
        The asserted Patents in this case are U.S. 8,677,494 (’494 Patent); 8,079,086 (’086 Patent);
8,141,154 (’154 Patent); 7,757,289 (’289 Patent); 7,975,305 (’305 Patent); 8,225,408 (’408
Patent); and 7,613,918 (’918 Patent). D.I. 1-1. The relevant accused products are InsightVM,
Nexpose, InsightAppSec, AppSpider, InsightIDR, and Metasploit. For purposes of Rapid7’s
proposed motion, InsightVM and Nexpose (collectively “Nexpose”) operate the same way, and
InsightAppSec and AppSpider (collectively, “AppSpider”) operate the same way (although
InsightVM and InsightAppSec are not at issue for the ’494 and ’086 Patents). Accused
functionality relevant to the various products and asserted patents is discussed below.
’305, ’408, ’494, ’086 Patents – Nexpose, AppSpider, and Metasploit Products
        Each of these patents relates to detecting malware. The ’305 Patent asserted claim requires
receiving an “incoming Downloadable” and scanning it “to recognize potential computer exploits
D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659       PHONE: +1 302 657 4900   FAX: +1 302 657 4901
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 4 of 8 PageID #: 6727


The Honorable Judge Maryellen Noreika
October 2, 2020
Page 2
therewithin . . . computer exploits being portions of program code that are malicious.” D.I. 1-
1, ’305 Patent, cl. 25. The ’408 Patent asserted claims similarly require “indicating [. . .] the
presence of potential exploits within the incoming stream” of program code, again specifying that
“exploits” are “portions of program code that are malicious.” D.I. 1-1, ’408 Patent, cl. 1, 4, 22,
29. Similarly, all asserted claims of the ’494 Patent, and asserted claims 1, 4, 17, and 24 of the
’086 Patent require receiving an “incoming Downloadable” and “deriving security profile data for
the Downloadable, including a list of suspicious computer operations that may be attempted
by the Downloadable.” D.I. 1-1, ’494 Patent, cl. 1;’086 Patent cl. 1, 4, 17, 24. Asserted claim 42
of the ’086 Patent requires receiving an “incoming Downloadable” and “retrieving security profile
data . . . including a list of suspicious computer operations that may be attempted by the
Downloadable”. D.I. 1-1, ’086 Patent, cl. 42. The Court construed “list of suspicious operations”
in the ’494 and ’086 Patents as “list of computer operations derived from a received
Downloadable that are deemed hostile or potentially hostile.” D.I. 123 at 2. The Court construed
“Downloadable” as “an executable application program, which is downloaded from a source
computer and run on a destination computer.” Id. at 1.
        It is undisputed that that Nexpose and AppSpider identify vulnerabilities within a
customer’s network or a customer’s web applications. Ex. C, Green Tr. 58:14-17; Ex. D,
Giakouminakis Tr. 55:15-23. Likewise, it is undisputed that Metasploit is a penetration testing
tool that tests a customer’s network or applications through the use of attack modules to verify
vulnerabilities on the customer’s network or applications. Ex. E, Cook Tr. 19:13-20:17, 24:18-
25:22. The issue at summary judgment is a legal question for the Court: whether vulnerabilities
can satisfy the asserted claims’ requirements relating to identifying potentially malicious program
code (’305 and ’408 Patents) or computer operations derived from a received Downloadable that
are deemed hostile or potentially hostile (’494 and ’086 Patents).
        A vulnerability is a potential weakness in a computer system that may be exploited by
malicious code or hostile operations. Customers use Nexpose, AppSpider, and Metasploit to
identify and validate vulnerabilities in their networks, and prioritize what vulnerabilities their IT
team should remediate first. These Rapid7 products are akin to a security consultant checking a
house to determine if there are unlocked doors or windows – i.e., potential vulnerabilities – that a
malicious intruder might use to enter the house, and providing the homeowner with a report
ranking which windows or doors are most likely to be used by an intruder. Finjan’s patents, in
contrast, are akin to the home owner hiring a security guard to stand in front of the house and
determine whether people seeking to enter are malicious intruders, so they can be turned away.
An unlocked window is not itself malicious/hostile, but rather it potentially renders the house more
vulnerable to malicious/hostile activity. These are two completely different approaches to security.
        There is no factual dispute that Nexpose, AppSpider and Metasploit do not detect malicious
code or potentially hostile operations that an incoming executable application program can
perform. For example, Rapid7’s Rule 30(b)(6) designee for Nexpose confirmed that it cannot
detect anything other than vulnerabilities.

                                                                            ). He further testified
                                                                                       Finjan, not
surprisingly, stopped asking these basic questions in subsequent depositions for other accused
products, but the same is true for AppSpider and Metasploit. Any attempt by Finjan to manufacture
a factual dispute can be fully addressed during the summary judgment briefing process.
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 5 of 8 PageID #: 6728


The Honorable Judge Maryellen Noreika
October 2, 2020
Page 3
’494 and ’086 Patent – InsightIDR Product
         Finjan also alleges the InsightIDR product infringes the ’494 and ’086 Patents. Each
asserted claim of the ’494 and ’086 Patents requires “receiv[ing] an incoming Downloadable” and
either deriving or retrieving “security profile data for the incoming Downloadable” that includes a
“list of suspicious computer operations that may be attempted by the Downloadable.” ’494 Patent,
cl. 10; ’086 Patent, cl. 1, 17, 24, 42. Unlike the above Rapid7 products, InsightIDR has the ability
to identify behaviors or activity occurring on a customer’s network that are potentially malicious.
It does so by monitoring activity that takes place on a customer’s network
                                                                                owever, InsightIDR
does not monitor (or analyze, inspect, scan, etc.) any incoming application programs to determine
if they perform suspicious operations. InsightIDR thus does not receive an “incoming
Downloadable,” and does not derive or retrieve a security profile “including a list of suspicious
computer operations that may be attempted by the Downloadable.”
         For both patents, Finjan alleges that “Insight Agents [which are a component of
InsightIDR] receive Downloadables through monitoring employee and server endpoints.” Ex. F,
Cole Rep. ¶¶ 309, 509. Finjan’s expert identifies as an “incoming Downloadable” information
such as log data gathered from a customer network, or
                                                   First, the information received by Insight Agents
and evaluated by InsightIDR is not an “incoming Downloadable” (i.e., an incoming “executable
application program”), and Finjan’s expert does not even attempt to explain how it could be. For
the only thing he identifies that could even arguably be considered a “Downloadable”, he misstates
the testimony of Rapid7’s Rule 30(b)(6) designee, arguing that
                                                             . To the contrary, the testimony states
that


                                                                                        Id.
        Second, the information Finjan identifies as “security profile data” is not “a list of
suspicious computer operations that may be attempted by the Downloadable”. The information
InsightIDR receives


                     Ex. G, Adams Tr. at 97:23-98:25; Ex. F, Cole Rep. 375, 376. In other words,
InsightIDR does not scan incoming Downloadables to identify suspicious operations that they may
perform. Instead, it observes activity that is already happening on the customer’s network and
attempts to determine whether that activity is potentially malicious.
’154 Patent – All Accused Products
         The only asserted claim of the ’154 Patent requires “transmitting [an input to a call to a

1
    Finjan identifies, e.g.,
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 6 of 8 PageID #: 6729


The Honorable Judge Maryellen Noreika
October 2, 2020
Page 4
first function within content received over a network] to the security computer for inspection, when
the first function is invoked;” “receiving an indicator from the security computer whether it is safe
to invoke the second function with the input;” and “invoking a second function with the input,
only if a security computer indicates that such invocation is safe.” ’154 Patent, cl. 1.
         For Nexpose (including in combination with Metasploit) and AppSpider, Finjan accuses a
“web spidering” capability, which “crawls” (i.e., accesses) a web page and performs tests on the
web page to identify vulnerabilities. Ex. H, Mitz. Rep. ¶¶ 236, 287; Ex. I, Mitz. Tr. 93:6-94:14.
Finjan argues that the process of crawling the web page and testing it for vulnerabilities invokes
the “functions” within that webpage, including the claimed “first function”. Ex. H, Mitz. Rep. ¶¶
239, 298-299; Ex. I, Mitz. Tr. at 30:9-23, 90:13-19, 94:17-24. Finjan argues that the process of
testing the crawled webpage to identify vulnerabilities or to identify associated risk scores is
indicating whether “such invocation is safe.” Ex. H, Mitz. Rep. ¶¶ 429, 441; Ex. I, Mitz. Tr. 104:2-
8. Finjan alleges that the “second function” that is invoked is “the same as the first function.” Ex.
H, Mitz. Rep. ¶¶ 305, 339. This theory fails as a matter of law because it cannot satisfy the
requirement of “invoking a second function with the input, only if a security computer indicates
that such invocation is safe.” Because Finjan has alleged that the scanning and crawling process
invokes all functions within the web page, then any alleged “second function” within that webpage
was already invoked in order to determine whether any vulnerability exists as a threshold issue
(i.e., before anything is sent to the alleged “security computer,” and before the “security computer”
can indicate whether the input is safe). Therefore, the alleged “second function” is not invoked
“only if” the “security computer” indicates that such invocation is safe, as required by the claim.
       For the InsightIDR product (including in combination with Nexpose), Finjan accuses
functionality in which




       Finjan argues that the “input” is
                                                     ” Ex. H, Mitz. Rep. ¶ 365. However, as Finjan
acknowledges,




            This cannot satisfy the requirements of claim 1. First,

                                           , “only if” safe as required by claim 1. Finjan does not
identify any “second function” that is invoked with            as its “input,” and it is undisputed that
          is not used as an input to any “second function”. Ex. I, Mitz. Tr. 135:18-136:8; Ex. H,
Mitz. Rep. ¶¶ 365, 367. Second, it is undisputed that InsightIDR’s Insight Agent creates
                                                    . The claim, however, requires that the accused
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 7 of 8 PageID #: 6730


The Honorable Judge Maryellen Noreika
October 2, 2020
Page 5
“content processor” (i.e., Insight Agent) “process[] content received over a network, the content
including a call to a first function, and the call including an input.” ’154 Patent, cl. 1. The Insight
Agent does not receive             (i.e., the alleged “input”) over a network; rather, the Insight Agent
generates                 . Ex. H, Mitz. Rep. ¶ 362; Ex. I, Mitz. Tr. 133:15-25.
’289 Patent: Nexpose, Nexpose + Metasploit, AppSpider
        The asserted claims of the ’289 Patent require receiving an “input”. Then, “if the input
includes a call to an original function”, the claims require an “input modifier” for “replacing the
call to the original function with a corresponding call to a substitute function, the substitute
function being operational to send the input for inspection.” D.I. 1-1, ’289 Patent, cl. 41. Finjan
has not identified anything in a received “input” that is “replaced” by the accused products. Finjan
also does not identify any “substitute function” that replaces “the call to the original function”
within the received “input”, and that is “operational to send the input for inspection.”
        Finjan alleges that the claimed “input modifier” is the Nexpose Scan engine and AppSpider
scan engine. Ex. H, Mitz. Rep. ¶¶ 531, 552. It is undisputed that the Nexpose and AppSpider scan
engines can crawl web content, determine associated vulnerabilities, and send the results
                                                        . The only mention in Dr. Mitzenmacher’s
analysis of Nexpose of any alleged “substitute function being operational to send the input for
inspection” is an unsupported statement that

                                                                                        Id. at ¶¶ 531,
579. Finjan provides no evidence                          contain a “substitute function” or that they
are “operational to send the input for inspection.” Instead,
                                   Indeed, Dr. Mitzenmacher agreed during his deposition

                                                            Id. at 147:11-148:19. An expert’s
unsupported restatement of claim language – which is all Finjan has here – is not a disputed fact.
        With respect to AppSpider, Dr. Mitzenmacher simply re-states the claim language in
connection with a citation to a source code file, with no explanation as to how the source code file
allegedly supports his restatement of the claim language. Ex. H, Mitz. Rep. ¶ 561. Again, this is
not sufficient to create a factual dispute, as AppSpider likewise does not modify an input or use a
“substitute function” “operational to send the input for inspection.”
’918 Patent – Nexpose and AppSpider
        The asserted claims of the ’918 Patent require receiving “executable code (‘CODE-C’),
where CODE-C includes (i) wrapper executable code (‘CODE-B’), (ii) potentially malicious
executable code (‘CODE-A’), and (iii) information about a computer account for CODE-A.” D.I.
1-1, ’918 Patent, cl. 22, 28, 33. “CODE-C” was construed as “combined code”. D.I. 123 at 2.
        In his expert report, Finjan’s Dr. Cole argues that CODE-C (i.e., “combined code”) is
satisfied if two things are somehow “associated with one another”. Ex. F, Cole Rep. ¶¶ 694, 705,
711; see also id. at ¶ 689 (“because the validation is associated with the Downloadable, together
they form CODE-C”). However, during his deposition, he admitted that
                                Ex. J, Cole Tr. 85:20-25. Finjan does not identify any two pieces
of code that were put together as “CODE-C”, instead arguing that data that is “associated with”
other data is good enough. However, an “association” between two things is not combining them.
Case 1:18-cv-01519-MN Document 194 Filed 10/09/20 Page 8 of 8 PageID #: 6731


The Honorable Judge Maryellen Noreika
October 2, 2020
Page 6
                                        Very truly yours,



                                        /s/ Richard L. Renck
                                        Richard L. Renck (#3893)

                                        Counsel for Rapid7, Inc. and Rapid7 LLC

RLR/chp
Attachments
